Case: 12-15728     Date Filed: 05/24/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15728
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:12-cr-00193-ODE-GGB-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARIO OCHOA-TORRES,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (May 24, 2013)

Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:

      Mario Ochoa-Torres pled guilty to illegal re-entry into the United States

after having been previously removed subsequent to a conviction for an aggravated
               Case: 12-15728     Date Filed: 05/24/2013    Page: 2 of 3


felony, in violation of 8 U.S.C. § 1326(a) and (b)(2), and the District Court

sentenced him to a prison term of 52 months. Though this term fell within the

maximum sentence prescribed by statute, 20-years’ imprisonment, and the

applicable sentence range under the Sentencing Guidelines, 46 to 57 months,

Ochoa-Torres appeals the sentence, arguing that it is substantively unreasonable, in

that it is greater than necessary to serve the sentencing objectives set forth in 18

U.S.C. § 3553(a)(2). We disagree and accordingly affirm.


      We evaluate the substantive reasonableness of a sentence under the

deferential abuse-of-discretion standard, Gall v. United States, 552 U.S. 38, 46,

128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007), taking into account the totality of the

facts and circumstances relating to the offense and the offender. United States v.

Irey, 612 F.3d 1160, 1189–90 (11th Cir. 2010) (en banc). The relevant inquiry is

“whether the sentence . . . fails to achieve the purposes of sentencing as stated in

section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th 2005). The

§ 3553(a) factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to


                                           2
              Case: 12-15728     Date Filed: 05/24/2013   Page: 3 of 3


      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786 (summarizing 18 U.S.C. § 3553(a)). The weight given to each § 3553(a)

factor is “a matter committed to the sound discretion of the district court.” United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (quotation omitted).

      Ochoa-Torres fails to show that the District Court imposed a substantively

unreasonable sentence. The record reflects that the court considered and weighed

the § 3553(a) sentencing factors, including Ochoa-Torres’s lengthy criminal

history, as well as his request for a sentence below the Guidelines sentence range.

      AFFIRMED.




                                          3